The hearing court properly allocated the attorneys’ fees, especially in light of the outgoing attorney’s cavalier attitude with regard to the need for obtaining evidence and medical documentation and his demonstrated inability to produce necessary litigation documents from his file when called upon. While the incoming attorneys cannot be said to have performed yeoman’s work, by merely settling the action without having to serve any pleadings or conduct any discovery- at all, their efforts were more productive than the sudden flurry of activity conducted by the outgoing attorney when he learned of the imminent substitution. We have considered the parties’ other contentions for affirmative relief and find them to be without merit. Concur — Sullivan, J. P., Wallach, Kupferman and Tom, JJ.